DETAILED ACTION
In the response filed July 5, 2022, the Applicant amended claims 9 and 14.  Claims 9-18 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 9-18 have been considered but are moot as they do not apply to the combination of references used in the current rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. (US Pub. No. 2015/0006278 A1), hereinafter Di Censo, in view of Baba et al. (US Pub. No. 2009/0006541 A1), hereinafter Baba; Tuukkanen (US 2016/0380914 A1); and Calisti et al. (US Pub. No. 2009/0191858 A1), hereinafter Calisti.
As per claim 9, Di Censo et al. teaches An information presentation system configured to present provided Information related to an advertisement outside a vehicle viewed by a passenger of the vehicle, (see abstract, note: controller for providing advertisements to a vehicle or a wearable housing, and a computer readable medium, when executed by one or more processors, performs an operation to provide an audio advertisement to the vehicle or wearable housing.  A first signal input receives a first camera signal, a second signal input receives a second camera signal, and at least one signal output transmits to at least one acoustic transducer, which provides the audio advertisement to the user.  The computer logic that may be arranged within the controller determines whether the direction of the captured images of the advertisements and the direction of the user's eye gaze correspond to one another, and, if so, the computer logic outputs the audio advertisement to the audio transducer).
the information presentation system comprising circuitry configured to transfer and receive data through a network between the vehicle and a server provided outside the vehicle, (see paragraphs 0033-0034 and 0073).
Paragraph 0033, note: In various embodiments, the computer processor 110 can determine which audio advertisement is related to the identified advertisement from the second camera signal. For example, the processor 110 may use image recognition to identify people, objects, or places in an identified advertisement to identify a context (e.g., a name or a logo of a business or a product) of the advertisement. As another example, the processor 110 may use text recognition to identify a context. In various other embodiments, the processor 110 can send the image of the identified advertisement to a remote computer system through the data transceiver 112 to enable the remote computer system to perform the image analysis; paragraph 0034, note: FIG. 2 illustrates an embodiment of a system 10 for providing audio advertisements corresponding to advertisements seen by a driver of a passenger vehicle. The system 10 can include a system controller 13 and an eye gaze tracker system 14 positioned about a vehicle 16. For example, the eye gaze tracker system 14 may include one or more eye gaze sensors arranged in a passenger compartment to detect head position and/or eye gaze direction of the driver 22. In various embodiments, the eye gaze tracker system 14 can include any number of eye gaze sensors (e.g., cameras) and an eye gaze controller (not shown). The system 10 can also include an infotainment system 18. For example, the infotainment system 18 can include a display screen (e.g., a display screen in a car that displays one or more of navigation data, climate control settings, radio stations, and the like) and a vehicle radio. The infotainment system 18 can be connected to in vehicle speakers 24. The system 12 can also include one or more outward (or forward) facing cameras 20 (hereafter "camera 20" or "cameras 20") positioned about the vehicle 16. The system controller 13 can communicate with the eye gaze tracker system 14 and the camera 20 for performing various operations as disclosed herein. The system controller 13 may be integrated within the infotainment system 18 or may be implemented outside of the infotainment system 18; and paragraph 0073, note: Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device).
the vehicle including circuitry configured to: receive an input an external image, receive an input of an in-vehicle image, (see paragraph 0031, note: Referring now to FIG.1, in various embodiments, a controller 108 can include a first signal input 102 and a second signal input 104. The controller 108 can also include a signal output 106. The first signal input 102 can receive a first camera signal. The first camera signal can be transmitted from a first digital imager (e.g., a digital camera) that can indicate an eye gaze direction of a user. The second signal input 104 can receive a second camera signal from a second digital imager (e.g., a digital camera) that can capture images of at least a portion of the user's environment. In some instances, multiple digital imagers can be used in combination to provide a larger field of view of the user's environment. The signal output 106 can transmit signals to an acoustic transducer, which, in turn, can reproduce the transmitted signal as audio (e.g., an audio advertisement). In various embodiments, the controller 108 can include a computer processor 110 (also referred to herein as "computer logic"). The computer processor 110 can analyze the captured image of the user's environment to identify advertisements in the advertisement. The computer processor 110 can analyze the first camera signal received on the first signal input 102 and the second camera signal received on the second signal input 104 to determine if the indicated eye gaze direction corresponds to a direction of an identified advertisement in captured images of the user's environment. In the event the computer processor 110 determines that the indicated eye gaze direction from the first camera signal corresponds to a direction of an identified advertisement from the second camera signal, the computer processor 110 can transmit an output signal (e.g., an audio advertisement related to the identified advertisement) to the signal output 106).
Detect a line of sight of the passenger based on the in-vehicle image, (see paragraphs 0034-0037.
Paragraph 0034, note: FIG. 2 illustrates an embodiment of a system 10 for providing audio advertisements corresponding to advertisements seen by a driver of a passenger vehicle. The system 10 can include a system controller 13 and an eye gaze tracker system 14 positioned about a vehicle 16. For example, the eye gaze tracker system 14 may include one or more eye gaze sensors arranged in a passenger compartment to detect head position and/or eye gaze direction of the driver 22. In various embodiments, the eye gaze tracker system 14 can include any number of eye gaze sensors (e.g., cameras) and an eye gaze controller (not shown). The system 10 can also include an infotainment system 18. For example, the infotainment system 18 can include a display screen (e.g., a display screen in a car that displays one or more of navigation data, climate control settings, radio stations, and the like) and a vehicle radio. The infotainment system 18 can be connected to in vehicle speakers 24. The system 12 can also include one or more outward (or forward) facing cameras 20 (hereafter "camera 20" or "cameras 20") positioned about the vehicle 16. The system controller 13 can communicate with the eye gaze tracker system 14 and the camera 20 for performing various operations as disclosed herein. The system controller 13 may be integrated within the infotainment system 18 or may be implemented outside of the infotainment system 18; paragraph 0035, note: The eye gaze tracker system 14 can be configured to detect and track an eye gaze direction for a driver 22 while driving. The one or more eye gaze sensors of the eye gaze tracker system 14 can be mounted on a dashboard of the vehicle 16, on a headliner ( or ceiling) of the vehicle 16, or any other location that is conducive to enable the eye gaze sensors to face a driver's face. Examples of eye gaze sensors are provided by Tobii ® and SmartEye AB. Such eye gaze sensors may incorporate corneal-reflection tracking that is based on infrared illuminators. In another example, the eye gaze sensor may be a depth sensor that is time-of-flight based or stereoscopy which incorporates sensor processing middleware. Examples of these types of sensors are provided by PMDTec, PrimeSense®, and Seeing Machines'® EyeWorks TM. In addition, the eye gaze sensor may be red, green, and blue (RGB)-based imagers with vision processing middleware. The eye gaze sensors may also be implemented as laser, radar, and ultrasound based sensors; paragraph 0036, note: The eye graze tracker system can work continuously and can track any movement of the user's eye gaze, thereby measuring the changes in eye gaze direction as the vehicle is in motion (e.g., as the user is tracking an advertisement during transit, the system is measuring the rate of change of the eye gaze and calculating the distance from the user to the advertisement). An advertisement that is distant from the user will be tracked by a slower moving eye gaze, as opposed to an advertisement that is close, which would be tracked by a faster moving eye gaze; and paragraph 0037, note: In various embodiments, the various eye gaze sensors can track an orientation of the driver's 22 head in lieu of tracking the driver's eye gaze direction. Examples of this implementation are set forth by Seeing Machines® which provide, among other things, middleware that provides head orientation and/or head pose as a three dimensional vector (face API). It is also recognized that the sensor may provide head orientation in a two-dimensional vector (e.g., by providing a horizontal head angle).
Specify the advertisement viewed by the passenger based on the line of sight of the passenger and the external image and parameters of the external image, (see paragraphs 0031, 0038, and 0045.
Paragraph 0031, note: Referring now to FIG.1, in various embodiments, a controller 108 can include a first signal input 102 and a second signal input 104. The controller 108 can also include a signal output 106. The first signal input 102 can receive a first camera signal. The first camera signal can be transmitted from a first digital imager (e.g., a digital camera) that can indicate an eye gaze direction of a user. The second signal input 104 can receive a second camera signal from a second digital imager (e.g., a digital camera) that can capture images of at least a portion of the user's environment. In some instances, multiple digital imagers can be used in combination to provide a larger field of view of the user's environment. The signal output 106 can transmit signals to an acoustic transducer, which, in turn, can reproduce the transmitted signal as audio (e.g., an audio advertisement). In various embodiments, the controller 108 can include a computer processor 110 (also referred to herein as "computer logic"). The computer processor 110 can analyze the captured image of the user's environment to identify advertisements in the advertisement. The computer processor 110 can analyze the first camera signal received on the first signal input 102 and the second camera signal received on the second signal input 104 to determine if the indicated eye gaze direction corresponds to a direction of an identified advertisement in captured images of the user's environment. In the event the computer processor 110 determines that the indicated eye gaze direction from the first camera signal corresponds to a direction of an identified advertisement from the second camera signal, the computer processor 110 can transmit an output signal ( e.g., an audio advertisement related to the identified advertisement) to the signal output 106; paragraph 0038, note: In various embodiments, the system 10 can be configured to determine if the driver 22 looks at an advertisement 12 for more than a predetermined amount of time ( e.g., two seconds), a number of times exceeding a predetermined amount (e.g., two times), and/or for a total cumulative time exceeding a predetermined amount ( e.g., the driver looks at an advertisement several times that add to a cumulative viewing time of two seconds). Such conditions may indicate an interest by the driver 22 with respect to the content of the advertisement 12. The system controller 13 can trigger the camera 20 to capture an image of the advertisement 12 for image recognition. Once the image of the advertisement 12 is recognized, the system controller 13 can transmit to the infotainment system 18 a related audio advertisement that is corresponds to (i.e., is related to or associated with) the advertisement 12. By playing the corresponding audio advertisement, the driver 22 may be able to keep his eyes on the road (rather than look at the advertisement for a longer period of time) and may be presented with additional information that is not provided on the advertisement. In certain instances, the audio advertisements may be stored on a remote computer system. The system controller 13 and/or the infotainment system 18 may communicate with the remote computer system over an internet connection 26 provided by a data transceiver; and paragraph 0045, note: In the embodiment depicted in FIG. 4, the eye gaze tracker system 14 may perform the functions of the system controller 13 in FIG. 2. Thus, as the vehicle 16 approaches one or more of the GPS locations of advertisements stored in the database 30 (e.g., comes within a predetermined distance of the advertisements), the eye gaze tracker 14 can initiate the operation of tracking the eye gaze of the driver 22 to determine if the driver 22 is interested in the content of the advertisement 12 (as described above). While the eye gaze tracker system 14 tracks the eye gaze of the driver 22, the GPS module 28 can determine GPS coordinates for the vehicle 16. The system 1 0' may also determine an orientation of the vehicle by determining a direction of travel from successive GPS coordinates of the vehicle 16 and/or from a compass in the vehicle 16. By determining a direction of the driver's 22 eye gaze relative to the orientation of the vehicle, a direction of the driver's 22 eye gaze (e.g., relative to magnetic north) can be determined. The system 10' can compute a vector with an origin at the determined GPS coordinates and a direction extending in the determined direction of the driver's 22 eye gaze. If the computed vector intersects a location of an advertisement in the database 30, then the system 1 0' can determine that the driver 22 is looking at the advertisement).
Store an appearance pattern and the provided information of the advertisement, and output the stored provided information; (see paragraphs 0041, 0044-0046, and 0063.
Paragraph 0041, note: In operation 44, the system controller 13 can control and/or activate the camera(s) 20 to capture an image of the advertisement 12 and/or to perform image recognition of the same. The camera(s) 20 can include any combination of hardware and software for capturing the image of the advertisement 12 and for performing image recognition. The camera (s) 20 may be implemented as an RGB imager. Thus, the image captured by the camera(s) 20 can then be processed and matched with information corresponding to known advertisements to recognize content and/or context (e.g., brand, product, company, service, message, logo etc.). In various embodiments, the information corresponding to known advertisements can be obtained through a wireless connection 26. In one example, this condition may be based on various products as provided by Vision IQ® image recognition. Once the image of the advertisement 12 has been captured and/or analyzed based on image recognition, the method 40 can move to operation 46; paragraph 0044, note: FIG. 4 depicts another embodiment of a system 1 0' for providing an audio advertisement related to an advertisement 12 that a driver shows interest in. The system 1 0' can include an in vehicle global positioning system (GPS) module 28 that can provide GPS coordinates of the vehicle 16. GPS as noted herein generally refers to any and/or all global navigation satellite systems, which include GPS, GLONASS, Galileo, BeiDou, etc. The apparatus 10' can further include a database 30 that can store locations (e.g., GPS coordinates) of different advertisements that the driver may see as well as audio advertisements that are related to each of the advertisements. In one example, the database 30 may be onboard the vehicle 16. In another example, the database 30 may be located remotely (e.g., a remote computer system), and the vehicle 16 can communicate wirelessly with the remote computer system via the wireless connection 26 to provide the GPS coordinates of the advertisement 12 so that the corresponding audio advertisement can be retrieved; paragraph 0045, note: In the embodiment depicted in FIG. 4, the eye gaze tracker system 14 may perform the functions of the system controller 13 in FIG. 2. Thus, as the vehicle 16 approaches one or more of the GPS locations of advertisements stored in the database 30 (e.g., comes within a predetermined distance of the advertisements), the eye gaze tracker 14 can initiate the operation of tracking the eye gaze of the driver 22 to determine if the driver 22 is interested in the content of the advertisement 12 (as described above). While the eye gaze tracker system 14 tracks the eye gaze of the driver 22, the GPS module 28 can determine GPS coordinates for the vehicle 16. The system 1 0' may also determine an orientation of the vehicle by determining a direction of travel from successive GPS coordinates of the vehicle 16 and/or from a compass in the vehicle 16. By determining a direction of the driver's 22 eye gaze relative to the orientation of the vehicle, a direction of the driver's 22 eye gaze (e.g., relative to magnetic north) can be determined. The system 1 0' can compute a vector with an origin at the determined GPS coordinates and a direction extending in the determined direction of the driver's 22 eye gaze. If the computed vector intersects a location of an advertisement in the database 30, then the system 1 0' can determine that the driver 22 is looking at the advertisement; paragraph 0046, note: As discussed above, the eye gaze tracker system 14 can determine whether the driver 22 in interested in an advertisement that he/she has looked at. If the eye gaze tracker system 14 determines that the driver 22 is interested in a particular advertisement 12, then the eye gaze tracker system 14 can trigger the camera(s) 20 to capture an image of the advertisement 12. The camera(s) 20 can perform image recognition to determine the content of the advertisement 12. Alternatively, the vehicle 16 may access the database 30 and compare the captured image to data stored therein to ascertain the content of the advertisement 12. Still further, the vehicle 16 may access the database 30 to obtain the GPS coordinates for geocoded billboard locations ( e.g., provided by advertising companies, etc.) and match the vehicle's current location (as provided by the in-vehicle GPS 28) and driver 22 gaze direction against the geocoded billboard locations to ascertain the advertisement of interest to the driver 22; and paragraph 0063, note: Again, the system may access the database that includes the geolocation of the billboard 1104 to identify a context of the billboard. As described above, a context for the billboard may be stored in the database. As a result, the system may begin to play an audio advertisement that is related to the context of the billboard 1104 when the billboard 1104 is detectably visible, but before the details of the billboard 1104 are discernible to the user. In general, the user may be visually aware of the advertisement. However, the billboard may be too far away to comprehend the context of it. The system may survey the proximate environment, the environment surrounding the user, and play any audio advertisements (or other audio information) as the user approaches the billboard 1104).
The server including circuitry configured to: detect a line of sight of the passenger based on the in-vehicle image, and specify the advertisement viewed by the passenger based on the line of sight of the passenger and the external image, the circuitry of the vehicle and the circuitry of the server being configured to perform matching between the external image and the appearance pattern of the stored advertisement to specify the advertisement viewed by the passenger; (see paragraph 0074, note: Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention).
Examiner’s note: these same functions are described as cited above with respect to the vehicle (user's computer) performing these operations, paragraph 0074 shows these functions may instead take place at a server.
The circuitry of the vehicle being further configured to: set a specification plan in which data processing not related to the load distribution plan is previously determined, the specification plan being configured to: for the line of sight detection processing, specify an executing destination to one of the circuitry of the vehicle or the circuitry of the server, and for the advertisement detection processing, specify an executing destination to one of the circuitry of the vehicle or the circuitry of the server; and when the specification plan is set, distribute data processing to the vehicle and the server based on the specification plan  (see paragraphs 0032, 0033, 0044, and 0074.
Paragraph 0032, note: various embodiments, the controller 108 can include a data transceiver 112 (e.g., a Wi-Fi or cellular data connection) that enables the processor 110 to communicate with a remote computer system. The remote computer system can include a database of audio advertisements. The processor 110 can communicate with the remote computer system through the data transceiver 112 to retrieve audio advertisements. In various embodiments, the controller 108 can combine locally stored audio advertisements in memory 114 with audio advertisements accessed on a remote computer system through the data transceiver 112; paragraph 0033, note: As another exam pie, the processor 110 may use text recognition to identify a context. In various other embodiments, the processor 110 can send the image of the identified advertisement to a remote computer system through the data transceiver 112 to enable the remote computer system to perform the image analysis; paragraph 0044, note: FIG. 4 depicts another embodiment of a system 1 0' for providing an audio advertisement related to an advertisement 12 that a driver shows interest in. The system 1 0' can include an in-vehicle global positioning system (GPS) module 28 that can provide GPS coordinates of the vehicle 16. GPS as noted herein generally refers to any and/or all global navigation satellite systems, which include GPS, GLONASS, Galileo, BeiDou, etc. The apparatus 1 0' can further include a database 30 that can store locations (e.g., GPS coordinates) of different advertisements that the driver may see as well as audio advertisements that are related to each of the advertisements. In one example, the database 30 may be onboard the vehicle 16. In another example, the database 30 may be located remotely (e.g., a remote computer system), and the vehicle 16 can communicate wirelessly with the remote computer system via the wireless connection 26 to provide the GPS coordinates of the advertisement 12 so that the corresponding audio advertisement can be retrieved; and paragraph 0074, note: Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention).
Examiner's note: this limitation merely recites without a load distribution plan the vehicle determining how to process the above functions, which as shown above the vehicle decides what to process and what or if to send information for processing to for example another computer.
While Di Censo et al. clearly teaches as cited above providing information to users based on capturing users eye gaze and user's environment through the use of cameras to determine a user's interest as well as the processing of such information may happen either at the user's local device (e.g. inside the car) or instead at a remote server (see abstract and paragraphs 0031-0034), Di Censo et al. does not expressly teach how the load distribution is decided upon (i.e. determining when or why the processing teaches place at the server and when it takes place locally inside in the vehicle) or more specifically as recited in the claims the limitations of (1) set a load distribution plan to distribute data processing to the vehicle and the server based on at least two of a state of the vehicle, a state of the server, and a state of the network and (2) the circuitry of the vehicle being configured to: as the state of the vehicle, acquire a load of a processor and a load of a memory of the vehicle side, as the state of the server, acquire a load of a processor and a load of a memory on the server side, as the state of the network, acquire an upper limit of a communication speed of the network, and based on at least two of the states, set the load distribution plan to shorten a processing time for line of sight detection processing and advertisement detection processing.
However, Baba et al. which is in the art of load distribution (see abstract) teaches, (1) set a load distribution plan to distribute data processing to the vehicle and the server based on at least one of a state of the vehicle, a state of the server, and a state of the network and (2) the circuitry of the vehicle being configured to: as the state of the vehicle, acquire a load of a processor and a load of a memory of the vehicle side, as the state of the server, acquire a load of a processor and a load of a memory on the server side, as the state of the network, acquire a communication speed of the network, and based on at least one of the states, set the load distribution plan to shorten a processing time for line of sight detection processing and advertisement detection processing  (see abstract, paragraphs 0002, 0004, 0022, 0024, and 0042-0043).
Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit 26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
Examiner's note: In Baba et al. the client is the vehicle since it is the user's computer that remotely connects and communicates with a server. Further the computer functions of line of sight detection processing and advertisement detection processing are shown above with respect to the primary reference of Di Censo et al., Baba et al. is only relied upon to teach that computer functions can be performed at either the client or the server based on load distribution plans. The limitation of "acquire a load of a processor and a load of a memory on the server side" in Baba et al. is how often a client uses the server (server usage rate) and current server load. The limitation of "acquire a communication speed of the network" in Baba et al. is at least how long till next request time (see paragraphs 0042-0043).
Calisti et al. which is in the art of load distribution (Calisti, Par. [0091]) teaches the circuitry of the vehicle being configured to: as the state of the network, acquire an upper limit of a communication speed of the network (Par. [0043], maximum bandwidth; Par. [0231], [0232], the EUD 604 is equipped with an IMS Client 610 that allows the end user to run IMS/SIP based services (IMS has been standardized by 3GPP while the original SIP protocol has been defined by IETF). This IMS Client 610 is integrated with the EUM 601 in order to (i) request information on the connectivity status (e.g., maximum data transfer speed that can be achieved at the moment).
Tuukkanen teaches (1) set a load distribution plan to distribute data processing to the vehicle and the server based on at least two of a state of the vehicle, a state of the server, and a state of the network and based on at least one of the states, set the load distribution plan to shorten a processing time. (Par. [0085], efficient resource load distribution for embedded systems – RAM performs the process and determines resource availability/capability with the embedded system (i.e., “the vehicle”) and with the at least one device with connectivity to the embedded system (i.e., “the server” – Par. [0107], [0117], device or equipment with connectivity to the vehicle includes servers); the resource availability/capability is assessed for both the vehicle and server).
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo et al. with the aforementioned teachings from Baba et al. with the motivation of providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, and 0042- 0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032-0033, 0044, and 0074).
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo and Baba with the aforementioned teachings from Tuukkanen with the motivation of a need for providing efficient resource load distribution for embedded systems (Tuukkanen, Par. [0001], [0002]).  It would have been obvious to one of ordinary still in the art before the effective filing date to include in the driver tracking system of Di Censo and Baba the ability to determine load distribution plans as taught by Tuukkanen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo, Baba, and Tuukkanen with the aforementioned teachings from Calisti with the motivation of providing a known way of distributing data between a client and a server to efficiently provide the requested information to the requesting user (see Calisti, Par. [0276], To exemplify the need for different connectivity conditions, it is assumed that the diagnosis system of the car continuously collects various kind of data that is eventually transmitted to the manufacturer for analysis. For the transmission part, the diagnosis system integrates with the EUM that is responsible for managing connectivity related aspects).  It would have been obvious to one of ordinary still in the art before the effective filing date to include in the driver tracking system of Di Censo, Baba, and Tuukkanen the ability to acquire maximum network speeds as taught by Calisti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, Di Censo et al. does not expressly teach wherein the circuitry of the vehicle is configured to: set the load distribution plan such that the circuitry of the vehicle is caused to execute the line of sight detection processing and the advertisement detection processing, or the circuitry of the server is caused to execute the line of sight detection processing and the advertisement detection processing. 
	However, Baba et al. which is in the art of load distribution (see abstract) teaches wherein the circuitry of the vehicle is configured to: set the load distribution plan such that the circuitry of the vehicle is caused to execute the line of sight detection processing and the advertisement detection processing, or the circuitry of the server is caused to execute the line of sight detection processing and the advertisement detection processing (see abstract, paragraphs 0002, 0004, 0022, 0024, and 0042-0043).
	Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit 26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
	Examiner’s note: as shown above in claim 9, Baba teaches the circuitry of the server and the vehicle. Baba et al. is only relied upon to teach the additional computer functions claimed here in claim 10 which is that the computer functions can be performed at either the client or the server based on load distribution plans.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo et al. in view of Baba et al. with the aforementioned teachings from Baba et al. with the motivation of providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, and 0042-0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032-0033, 0044, and 0074).
	As per claim 11, Di Censo et al. does not expressly teach wherein the circuitry of the vehicle is configured to: set the load distribution plan such that one of the circuitry of the vehicle or the circuitry of the server is caused to execute the line of sight detection processing and one of the circuitry of the vehicle or the circuitry of the server is caused to execute the advertisement detection processing. 
	However, Baba et which is in the art of load distribution (see abstract) teaches wherein the circuitry of the vehicle is configured to: set the load distribution plan such that one of the circuitry of the vehicle or the circuitry of the server is caused to execute the line of sight detection processing and one of the circuitry of the vehicle or the circuitry of the server is caused to execute the advertisement detection processing (see abstract, paragraphs 0002, 0004, 0022, 0024, and 0042- 0043).
	Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status
information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit
26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
	Examiner's note: as shown above in claim 9, Baba teaches the functions of Baba teaches the circuitry of the server and the vehicle. Baba et al is only relied upon to teach the additional computer functions claimed in claim 11 which is that computer functions can be performed at either the client or the server based on load distribution plans.
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Di Censo et al. in view of Baba et al. with the aforementioned teachings from Baba et al. with the motivation or providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, and 0042-0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032~0033, 0044, and 0074). 
	As per claim 12, Di Censo et al. does not expressly teach wherein the circuitry of the vehicle is configured to: for the line of sight detection processing, distribute a process to at least one of the circuitry of the vehicle or the circuitry of the server, and for the advertisement detection processing, distribute a process to at least one of the circuitry of the vehicle or the circuitry of the server. 
	However, Baba et al. which is in the art of load distribution (see abstract) teaches wherein the circuitry of the vehicle is configured to: for the line of sight detection processing, distribute a process to at least one of the circuitry of the vehicle or the circuitry of the server, and for the advertisement detection processing, distribute a process to at least one of the circuitry of the vehicle or the circuitry of the server (see abstract, paragraphs
0002, 0004, 0022, 0024, and 0042-0043).
	Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit 26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
	Examiner’s note: as shown above in claim 9, Baba teaches the functions of Baba teaches the circuitry of the server and the vehicle. Baba et al. is only relied upon to teach the additional computer functions claimed here in claim 12 which is that of computer functions can be performed at either the client or the server based on load distribution plans.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo et al. in view of Baba et al. with the aforementioned teaci1ings from Baba et al. with the motivation of providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, and 0042-0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032-0033, 0044, and 0074).
	As per claim 13, Di Censo teaches
	wherein the circuitry of the vehicle is configured to: output the provided information to at least one the vehicle and another vehicle  (see paragraphs 0030 and 0034).
Paragraph 0030, note: In various embodiments, a user may receive audio advertisements related to visual advertisements (e.g., billboards) during non-vehicular transit as well (e.g., while walking or riding a bicycle). In various embodiments, a controller can detect a user's prolonged and/or multiple eye contact(s) with a visual advertisement. The controller can then output to an audio transducer (e.g., a speaker) an audio advertisement related to the visual advertisement. Information may be customized based on what billboards and advertisements the user looked at while in transit and detailed auditory information can be provided to the user. The user can receive the advertisement with convenience and without interfering with the user's activity; and paragraph 0034, note: The infotainment system 18 can be connected to in vehicle speakers 24. The system 12 can also include one or more outward (or forward) facing cameras 20 (hereafter "camera 20" or "cameras 20") positioned about the vehicle 16. The system controller 13 can communicate with the eye gaze tracker system 14 and the camera 20 for performing various operations as disclosed herein. The system controller 13 may be integrated within the infotainment system 18 or may be implemented outside of the infotainment system 18).
As per claim 14, Di Censo et al. teaches An information presentation system configured to present provided information related to an advertisement outside a vehicle viewed by a passenger at the vehicle, (see abstract, note: controller for providing advertisements to a vehicle or a wearable housing, and a computer readable medium, when executed by one or more processors, performs an operation to provide an audio advertisement to the vehicle or wearable housing. A first signal input receives a first camera signal, a second signal input receives a second camera signal, and at least one signal output transmits to at least one acoustic transducer, which provides the audio advertisement to the user. The computer logic that may be arranged within the controller determines whether the direction of the captured images of the advertisements and the direction of the user's eye gaze correspond to one another, and, if so, the computer logic outputs the audio advertisement to the audio transducer).
The information presentation system comprising circuitry configured to transfer and receive data through a network between the vehicle and a server provided outside the vehicle, (see paragraphs 0033-0034 and 0073).
Paragraph 0033, note: In various embodiments, the computer processor 110 can determine which audio advertisement is related to the identified advertisement from the second camera signal. For example, the processor 110 may use image recognition to identify people, objects, or places in an identified advertisement to identify a context (e.g., a name or a logo of a business or a product) of the advertisement. As another example, the processor 110 may use text recognition to identify a context. In various other embodiments, the processor 110 can send the image of the identified advertisement to a remote computer system through the data transceiver 112 to enable the remote computer system to perform the image analysis; paragraph 0034, note: FIG. 2 illustrates an embodiment of a system 10 for providing audio advertisements corresponding to advertisements seen by a driver of a passenger vehicle. The system 10 can include a system controller 13 and an eye gaze tracker system 14 positioned about a vehicle 16. For example, the eye gaze tracker system 14 may include one or more eye gaze sensors arranged in a passenger compartment to detect head position and/or eye gaze direction of the driver 22. In various embodiments, the eye gaze tracker system 14 can include any number of eye gaze sensors (e.g., cameras) and an eye gaze controller (not shown). The system 10 can also include an infotainment system 18. For example, the infotainment system 18 can include a display screen (e.g., a display screen in a car that displays one or more of navigation data, climate control settings, radio stations, and the like) and a vehicle radio. The infotainment system 18 can be connected to in vehicle speakers 24. The system 12 can also include one or more outward (or forward) facing cameras 20 (hereafter "camera 20" or "cameras 20") positioned about the vehicle 16. The system controller 13 can communicate with the eye gaze tracker system 14 and the camera 20 for performing various operations as disclosed herein. The system controller 13 may be integrated within the infotainment system 18 or may be implemented outside of the infotainment system 18; and paragraph 0073, note: Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device).
The vehicle including circuitry configured to: receive an input of an external image, receive an input of an in-vehicle image, (see paragraph 0031, note: Referring now to FIG.1, in various embodiments, a controller 108 can include a first signal input 102 and a second signal input 104. The controller 108 can also include a signal output 106. The first signal input 102 can receive a first camera signal. The first camera signal can be transmitted from a first digital imager (e.g., a digital camera) that can indicate an eye gaze direction of a user. The second signal input 104 can receive a second camera signal from a second digital imager (e.g., a digital camera) that can capture images of at least a portion of the user's environment. In some instances, multiple digital imagers can be used in combination to provide a larger field of view of the user's environment. The signal output 106 can transmit signals to an acoustic transducer, which, in turn, can reproduce the transmitted signal as audio (e.g., an audio advertisement). In various embodiments, the controller 108 can include a computer processor 110 (also referred to herein as "computer logic"). The computer processor 110 can analyze the captured image of the user's environment to identify advertisements in the advertisement. The computer processor 110 can analyze the first camera signal received on the first signal input 102 and the second camera signal received on the second signal input 104 to determine if the indicated eye gaze direction corresponds to a direction of an identified advertisement in captured images of the user's environment. In the event the computer processor 110 determines that the indicated eye gaze direction from the first camera signal corresponds to a direction of an identified advertisement from the second camera signal, the computer processor 110 can transmit an output signal (e.g., an audio advertisement related to the identified
advertisement) to the signal output 106).
	Detect a line of sight of the passenger based on the in-vehicle image, (see paragraphs 0034-0037).
	Paragraph 0034, note: FIG. 2 illustrates an embodiment of a system 10 for providing audio advertisements corresponding to advertisements seen by a driver of a passenger vehicle. The system 10 can include a system controller 13 and an eye gaze tracker system 14 positioned about a vehicle 16. For example, the eye gaze tracker system 14 may include one or more eye gaze sensors arranged in a passenger compartment to detect head position and/or eye gaze direction of the driver 22. In various embodiments, the eye gaze tracker system 14 can include any number of eye gaze sensors (e.g., cameras) and an eye gaze controller (not shown). The system 10 can also include an infotainment system 18. For example, the infotainment system 18 can include a display screen (e.g., a display screen in a car that displays one or more of navigation data, climate control settings, radio stations, and the like) and a vehicle radio. The infotainment system 18 can be connected to in vehicle speakers 24. The system 12 can also include one or more outward (or forward) facing cameras 20 (hereafter "camera 20" or "cameras 20") positioned about the vehicle 16. The system controller 13 can communicate with the eye gaze tracker system 14 and the camera 20 for performing various operations as disclosed herein. The system controller 13 may be integrated within the infotainment system 18 or may be implemented outside of the infotainment system 18; paragraph 0035, note: The eye gaze tracker system 14 can be configured to detect and track an eye gaze direction for a driver 22 while driving. The one or more eye gaze sensors of the eye gaze tracker system 14 can be mounted on a dashboard of the vehicle 16, on a headliner ( or ceiling) of the vehicle 16, or any other location that is conducive to enable the eye gaze sensors to face a driver's face. Examples of eye gaze sensors are provided by Tobii ® and SmartEye AB. Such eye gaze sensors may incorporate corneal-reflection tracking that is based on infrared illuminators. In another example, the eye gaze sensor may be a depth sensor that is time-of-flight based or stereoscopy which incorporates sensor processing middleware. Examples of these types of sensors are provided by PMDTec, PrimeSense®, and Seeing Machines'® EyeWorks TM. In addition, the eye gaze sensor may be red, green, and blue (RGB)-based imagers with vision processing middleware. The eye gaze sensors may also be implemented as laser, radar, and ultrasound based sensors; paragraph 0036, note: The eye graze tracker system can work continuously and can track any movement of the user's eye gaze, thereby measuring the changes in eye gaze direction as the vehicle is in motion (e.g., as the user is tracking an advertisement during transit, the system is measuring the rate of change of the eye gaze and calculating the distance from the user to the advertisement). An advertisement that is distant from the user will be tracked by a slower moving eye gaze, as opposed to an advertisement that is close, which would be tracked by a faster moving eye gaze; and paragraph 0037, note: In various embodiments, the various eye gaze sensors can track an orientation of the driver's 22 head in lieu of tracking the driver's eye gaze direction. Examples of this implementation are set forth by Seeing Machines® which provide, among other things, middleware that provides head orientation and/or head pose as a three dimensional vector (face API). It is also recognized that the sensor may provide head orientation in a two-dimensional vector (e.g., by providing a horizontal head angle).
Specify the advertisement viewed by the passenger based on the line of sight of the passenger and the external image and parameters of the external image (see paragraphs 0031, 0038, and 0045).
	Paragraph 0031, note: Referring now to FIG.1, in various embodiments, a controller 108 can include a first signal input 102 and a second signal input 104. The controller 108 can also include a signal output 106. The first signal input 102 can receive a first camera signal. The first camera signal can be transmitted from a first digital imager (e.g., a digital camera) that can indicate an eye gaze direction of a user. The second signal input 104 can receive a second camera signal from a second digital imager (e.g., a digital camera) that can capture images of at least a portion of the user's environment. In some instances, multiple digital imagers can be used in combination to provide a larger field of view of the user's environment. The signal output 106 can transmit signals to an acoustic transducer, which, in turn, can reproduce the transmitted signal as audio (e.g., an audio advertisement). In various embodiments, the controller 108 can include a computer processor 110 (also referred to herein as "computer logic"). The computer processor 110 can analyze the captured image of the user's environment to identify advertisements in the advertisement. The computer processor 110 can analyze the first camera signal received on the first signal input 102 and the second camera signal received on the second signal input 104 to determine if the indicated eye gaze direction corresponds to a direction of an identified advertisement in captured images of the user's environment. In the event the computer processor 110 determines that the indicated eye gaze direction from the first camera signal corresponds to a direction of an identified advertisement from the second camera signal, the computer processor 110 can transmit an output signal ( e.g., an audio advertisement related to the identified advertisement) to the signal output 106; paragraph 0038, note: In various embodiments, the system 10 can be configured to determine if the driver 22 looks at an advertisement 12 for more than a predetermined amount of time ( e.g., two seconds), a number of times exceeding a predetermined amount (e.g., two times), and/or for a total cumulative time exceeding a predetermined amount ( e.g., the driver looks at an advertisement several times that add to a cumulative viewing time of two seconds). Such conditions may indicate an interest by the driver 22 with respect to the content of the advertisement 12. The system controller 13 can trigger the camera 20 to capture an image of the advertisement 12 for image recognition. Once the image of the advertisement 12 is recognized, the system controller 13 can transmit to the infotainment system 18 a related audio advertisement that is corresponds to (i.e., is related to or associated with) the advertisement 12. By playing the corresponding audio advertisement, the driver 22 may be able to keep his eyes on the road (rather than look at the advertisement for a longer period of time) and may be presented with additional information that is not provided on the advertisement. In certain instances, the audio advertisements may be stored on a remote computer system. The system controller 13 and/or the infotainment system 18 may communicate with the remote computer system over an internet connection 26 provided by a data transceiver; and paragraph 0045, note: In the embodiment depicted in FIG. 4, the eye gaze tracker system 14 may perform the functions of the system controller 13 in FIG. 2. Thus, as the vehicle 16 approaches one or more of the GPS locations of advertisements stored in the database 30 (e.g., comes within a predetermined distance of the advertisements), the eye gaze tracker 14 can initiate the operation of tracking the eye gaze of the driver 22 to determine if the driver 22 is interested in the content of the advertisement 12 (as described above). While the eye gaze tracker system 14 tracks the eye gaze of the driver 22, the GPS module 28 can determine GPS coordinates for the vehicle 16. The system 1 0' may also determine an orientation of the vehicle by determining a direction of travel from successive GPS coordinates of the vehicle 16 and/or from a compass in the vehicle 16. By determining a direction of the driver's 22 eye gaze relative to the orientation of the vehicle, a direction of the driver's 22 eye gaze (e.g., relative to magnetic north) can be determined. The system 10' can compute a vector with an origin at the determined GPS coordinates and a direction extending in the determined direction of the driver's 22 eye gaze. If the computed vector intersects a location of an advertisement in the database 30, then the system 1 0' can determine that the driver 22 is looking at the advertisement).
Store an appearance pattern and the provided information of the advertisement, and output the stored provided information; (see paragraphs 0041, 0044-0046, and
0063).
	Paragraph 0041, note: In operation 44, the system controller 13 can control and/or activate the camera(s) 20 to capture an image of the advertisement 12 and/or to perform image recognition of the same. The camera(s) 20 can include any combination of hardware and software for capturing the image of the advertisement 12 and for performing image recognition. The camera (s) 20 may be implemented as an RGB imager. Thus, the image captured by the camera(s) 20 can then be processed and matched with information corresponding to known advertisements to recognize content and/or context (e.g., brand, product, company, service, message, logo etc.). In various embodiments, the information corresponding to known advertisements can be obtained through a wireless connection 26. In one example, this condition may be based on various products as provided by Vision IQ® image recognition. Once the image of the advertisement 12 has been captured and/or analyzed based on image recognition, the method 40 can move to operation 46; paragraph 0044, note: FIG. 4 depicts another embodiment of a system 1 0' for providing an audio advertisement related to an advertisement 12 that a driver shows interest in. The system 1 0' can include an in vehicle global positioning system (GPS) module 28 that can provide GPS coordinates of the vehicle 16. GPS as noted herein generally refers to any and/or all global navigation satellite systems, which include GPS, GLONASS, Galileo, BeiDou, etc. The apparatus 1 0' can further include a database 30 that can store locations (e.g., GPS coordinates) of different advertisements that the driver may see as well as audio advertisements that are related to each of the advertisements. In one example, the database 30 may be onboard the vehicle 16. In another example, the database 30 may be located remotely (e.g., a remote computer system), and the vehicle 16 can communicate wirelessly with the remote computer system via the wireless connection 26 to provide the GPS coordinates of the advertisement 12 so that the corresponding audio advertisement can be retrieved; paragraph 0045, note: In the embodiment depicted in FIG. 4, the eye gaze tracker system 14 may perform the functions of the system controller 13 in FIG. 2. Thus, as the vehicle 16 approaches one or more of the GPS locations of advertisements stored in the database 30 (e.g., comes within a predetermined distance of the advertisements), the eye gaze tracker 14 can initiate the operation of tracking the eye gaze of the driver 22 to determine if the driver 22 is interested in the content of the advertisement 12 (as described above). While the eye gaze tracker system 14 tracks the eye gaze of the driver 22, the GPS module 28 can determine GPS coordinates for the vehicle 16. The system 1 0' may also determine an orientation of the vehicle by determining a direction of travel from successive GPS coordinates of the vehicle 16 and/or from a compass in the vehicle 16. By determining a direction of the driver's 22 eye gaze relative to the orientation of the vehicle, a direction of the driver's 22 eye gaze (e.g., relative to magnetic north) can be determined. The system 1 0' can compute a vector with an origin at the determined GPS coordinates and a direction extending in the determined direction of the driver's 22 eye gaze. If the computed vector intersects a location of an advertisement in the database 30, then the system 1 0' can determine that the driver 22 is looking at the advertisement; paragraph 0046, note: As discussed above, the eye gaze tracker system 14 can determine whether the driver 22 in interested in an advertisement that he/she has looked at. If the eye gaze tracker system 14 determines that the driver 22 is interested in a particular advertisement 12, then the eye gaze tracker system 14 can trigger the camera(s) 20 to capture an image of the advertisement 12. The camera(s) 20 can perform image recognition to determine the content of the advertisement 12. Alternatively, the vehicle 16 may access the database 30 and compare the captured image to data stored therein to ascertain the content of the advertisement 12. Still further, the vehicle 16 may access the database 30 to obtain the GPS coordinates for geocoded billboard locations (e.g., provided by advertising companies, etc.) and match the vehicle's current location (as provided by the in-vehicle GPS 28) and driver 22 gaze direction against the geocoded billboard locations to ascertain the advertisement of interest to the driver 22; and paragraph 0063, note: Again, the system may access the database that includes the geolocation of the billboard 1104 to identify a context of the billboard. As described above, a context for the billboard may be stored in the database. As a result, the system may begin to play an audio advertisement that is related to the context of the billboard 1104 when the billboard 1104 is detectably visible, but before the details of the billboard 1104 are discernible to the user. In general, the user may be visually aware of the advertisement. However, the billboard may be too far away to comprehend the context of it. The system may survey the proximate environment, the environment surrounding the user, and play any audio advertisements (or other audio information) as the user approaches the billboard 1104).
	The server including circuitry configured to: detect a line of sight of the passenger based on the in-vehicle image, and specify the advertisement viewed by the passenger based on the line of sight of the passenger and the external image, the circuitry of the vehicle and the circuitry of the server being configured to perform matching between the external image and the appearance pattern of the stored advertisement to specify the advertisement viewed by the passenger;  (see paragraph 0074, note: Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer(for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention).
	Examiner’s note: these same functions are described as cited above with respect to the vehicle (user's computer) performing these operations, paragraph 0074 shows these functions may instead take place at a server.
	The circuitry of the vehicle being further configured to: set a specification plan in which data processing not related to the load distribution plan is previously determined, the specification plan being configured to: specify an executing destination for the line of sight detection processing as a whole to one of the circuitry of the vehicle or the circuitry of the server, and specify an executing destination for the advertisement detection processing as a whole to one of the circuitry of the vehicle or the circuitry of the server; the circuitry of the vehicle being further configured to: when the specification plan is set, distribute data processing to the vehicle and the server based on the specification plan (see paragraphs 0032, 0033, 0044, and 0074).
	Paragraph 0032, note: various embodiments, the controller 108 can include a data transceiver 112 (e.g., a Wi-Fi or cellular data connection) that enables the processor 110 to communicate with a remote computer system. The remote computer system can include a database of audio advertisements. The processor 110 can communicate with the remote computer system through the data transceiver 112 to retrieve audio advertisements. In various embodiments, the controller 108 can combine locally stored audio advertisements in memory 114 with audio advertisements accessed on a remote computer system through the data transceiver 112; paragraph 0033, note: As another exam pie, the processor 110 may use text recognition to identify a context. In various other embodiments, the processor 110 can send the image of the identified advertisement to a remote computer system through the data transceiver 112 to enable the remote computer system to perform the image analysis; paragraph 0044, note: FIG. 4 depicts another embodiment of a system 1 0' for providing an audio advertisement related to an advertisement 12 that a driver shows interest in. The system 1 0' can include an in-vehicle global positioning system (GPS) module 28 that can provide GPS coordinates of the vehicle 16. GPS as noted herein generally refers to any and/or all global navigation satellite systems, which include GPS, GLONASS, Galileo, BeiDou, etc. The apparatus 1 0' can further include a database 30 that can store locations (e.g., GPS coordinates) of different advertisements that the driver may see as well as audio advertisements that are related to each of the advertisements. In one example, the database 30 may be onboard the vehicle 16. In another example, the database 30 may be located remotely (e.g., a remote computer system), and the vehicle 16 can communicate wirelessly with the remote computer system via the wireless connection 26 to provide the GPS coordinates of the advertisement 12 so that the corresponding audio advertisement can be retrieved; and paragraph 0074, note: Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention).
	Examiner's note: this limitation merely recites without a load distribution plan the vehicle determining how to process the above functions, which as shown above the vehicle decides what to process and what to send to for example another computer.
While Di Censo et al. clearly teaches as cited above providing information to users based on capturing users eye gaze and user's environment through the use of cameras to determine a user's interest as well as the processing of such information may happen either at the user's local device (e.g. inside the car) or instead at a remote server (see abstract and paragraphs 0031-0034), Di Censo et al. does not expressly teach how the load distribution is decided upon (i.e. determining when or why the processing teaches place at the server and when it takes place locally inside in the vehicle) or more specifically as recited in the claims the limitations of (1) set a load distribution plan to distribute data processing to the vehicle and the server based on at least two of a state of the vehicle, a state of the server, and a state of the network and (2) the circuitry of the vehicle being configured to: as the state of the vehicle, acquire a load of a processor and a load of a memory of the vehicle side, as the state of the server, acquire a load of a processor and a load of a memory on the server side, as the state of the network, acquire an upper limit of a communication speed of the network, and based on at least two of the states, set the load distribution plan to shorten a processing time for line of sight detection processing and advertisement detection processing.
However, Baba et al. which is in the art of load distribution (see abstract) teaches, (1) set a load distribution plan to distribute data processing to the vehicle and the server based on at least one of a state of the vehicle, a state of the server, and a state of the network and (2) the circuitry of the vehicle being configured to: as the state of the vehicle, acquire a load of a processor and a load of a memory of the vehicle side, as the state of the server, acquire a load of a processor and a load of a memory on the server side, as the state of the network, acquire a communication speed of the network, and based on at least one of the states, set the load distribution plan to shorten a processing time for line of sight detection processing and advertisement detection processing  (see abstract, paragraphs 0002, 0004, 0022, 0024, and 0042-0043).
Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit 26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
Examiner's note: In Baba et al. the client is the vehicle since it is the user's computer that remotely connects and communicates with a server. Further the computer functions of line of sight detection processing and advertisement detection processing are shown above with respect to the primary reference of Di Censo et al., Baba et al. is only relied upon to teach that computer functions can be performed at either the client or the server based on load distribution plans. The limitation of "acquire a load of a processor and a load of a memory on the server side" in Baba et al. is how often a client uses the server (server usage rate) and current server load. The limitation of "acquire a communication speed of the network" in Baba et al. is at least how long till next request time (see paragraphs 0042-0043).
Calisti et al. which is in the art of load distribution (Calisti, Par. [0091]) teaches the circuitry of the vehicle being configured to: as the state of the network, acquire an upper limit of a communication speed of the network (Par. [0043], maximum bandwidth; Par. [0231], [0232], the EUD 604 is equipped with an IMS Client 610 that allows the end user to run IMS/SIP based services (IMS has been standardized by 3GPP while the original SIP protocol has been defined by IETF). This IMS Client 610 is integrated with the EUM 601 in order to (i) request information on the connectivity status (e.g., maximum data transfer speed that can be achieved at the moment).
Tuukkanen teaches (1) set a load distribution plan to distribute data processing to the vehicle and the server based on at least two of a state of the vehicle, a state of the server, and a state of the network and based on at least one of the states, set the load distribution plan to shorten a processing time. (Par. [0085], efficient resource load distribution for embedded systems – RAM performs the process and determines resource availability/capability with the embedded system (i.e., “the vehicle”) and with the at least one device with connectivity to the embedded system (i.e., “the server” – Par. [0107], [0117], device or equipment with connectivity to the vehicle includes servers); the resource availability/capability is assessed for both the vehicle and server).
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo et al. with the aforementioned teachings from Baba et al. with the motivation of providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, and 0042- 0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032-0033, 0044, and 0074).
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo and Baba with the aforementioned teachings from Tuukkanen with the motivation of a need for providing efficient resource load distribution for embedded systems (Tuukkanen, Par. [0001], [0002]).  It would have been obvious to one of ordinary still in the art before the effective filing date to include in the driver tracking system of Di Censo and Baba the ability to determine load distribution plans as taught by Tuukkanen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo, Baba, and Tuukkanen with the aforementioned teachings from Calisti with the motivation of providing a known way of distributing data between a client and a server to efficiently provide the requested information to the requesting user (see Calisti, Par. [0276], To exemplify the need for different connectivity conditions, it is assumed that the diagnosis system of the car continuously collects various kind of data that is eventually transmitted to the manufacturer for analysis. For the transmission part, the diagnosis system integrates with the EUM that is responsible for managing connectivity related aspects).  It would have been obvious to one of ordinary still in the art before the effective filing date to include in the driver tracking system of Di Censo, Baba, and Tuukkanen the ability to acquire maximum network speeds as taught by Calisti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	As per claim 15, Di Censo does not expressly teach wherein the circuitry of the vehicle is configured to: set the load distribution plan such that the circuitry of the vehicle is caused to execute the line of sight detection processing and to execute the advertisement detection processing, or the circuitry of the server is caused to execute the line of sight detection processing and to execute the advertisement detection processing. 
	However, Baba et al. which is in the art of load distribution (see abstract) teaches wherein the circuitry of the vehicle is configured to: set the load distribution plan such that the circuitry of the vehicle is caused to execute the line of sight detection processing and to execute the advertisement detection processing, or the circuitry of the server is caused to execute the line of sight detection processing and to execute the advertisement detection processing (see abstract paragraphs 0002, 0004, 0022, 0024, and 0042-0043).
	Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit 26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
	Examiner's note: as shown above in claim 14, Baba teaches the circuitry of the server and the vehicle. Baba et al. is only relied upon to teach the additional computer functions claimed here in claim 15 of that the computer functions can be performed at either the client or the server based on load distribution plans.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo et al. in view of Baba et al. with the aforementioned teachings from Baba et al. with the motivation of providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, and 0042-0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032-0033, 0044, and 0074).
	As per claim 16, Di Censo et al. does not expressly teach wherein the circuitry of the vehicle is configured to: set the load distribution plan such that one of the circuitry of the vehicle or the circuitry of the server is caused to execute the line of sight detection processing and one of the circuitry of the vehicle or the circuitry of the server is caused to execute the advertisement detection processing. 
	However, Baba et al. which is in the art of load distribution (see abstract) wherein the circuitry of the vehicle is configured to: set the load distribution plan such that one of the circuitry of the vehicle or the circuitry of the server is caused to execute the line of sight detection processing and one of the circuitry of the vehicle or the circuitry of the server is caused to execute the advertisement detection processing (see abstract, paragraphs 0002, 0004, 0022, 0024, and 0042-0043).
	Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit 26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
	Examiner's note: as shown above in claim 14, Baba teaches the functions of the circuitry of the server and the vehicle. Baba et al. is only relied upon to teach the additional computer functions claimed in claim 16 of that computer functions can be performed at either the client or the server based on load distribution plans.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo et al. in view of Baba et al. with the aforementioned teachings from Baba et al. with the motivation of providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, 0042-0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032-0033, 0044, and 0074).
	As per claim 17, DI Censo et al. does not expressly teach wherein the circuitry of the vehicle is configured to: for the line of sight detection processing, distribute a process to at least one of the circuity of the vehicle or the circuitry of the server, and for the advertisement detection processing, distribute a process to at least one of the circuitry of the vehicle or the circuitry of the server. 
	However, Baba et al. which is in the art of load distribution (see abstract) teaches wherein the circuitry of the vehicle is configured to: for the line of sight detection processing, distribute a process to at least one of the circuity of the vehicle or the circuitry of the server, and for the advertisement detection processing, distribute a process to at least one of the circuitry of the vehicle or the circuitry of the server (see abstract, paragraphs 0002, 0004, 0022, 0024, and 0042-0043).
	Paragraph 0002, note: The present invention relates to load balancing in a client server system, and in particular, relates to load balancing in which, when a server is heavily loaded, processes in the server can be selectively delegated to a requesting client; paragraph 0004, note: In general, in the aforementioned client server systems, a load balancing technique is adopted so as to achieve a quick response to clients by improving the efficiency of processes in the systems. In general, load balancing is performed among servers. In load balancing among servers, a client server system is known in which a special unit for load balancing called a load balancer is provided between a plurality of servers and clients, and when a request has been sent from one of the clients, the load balancer selects an appropriate one of the servers and sends the request to the one of the servers; paragraph 0022, note: FIG. 3 shows the components of the client 16 and the server 14 that enable the aforementioned delegation process. The client 16 includes a communication unit 20 that sends status information indicating the status of the client 16, together with a connection request, to the server 14 and a processing unit 22 that selectively performs processing in the server 14. The status information includes, for example, hardware status, such as the type of a processor provided in the client 16 and the utilization of a memory; paragraph 0042, note: When the predicted time till the next connection request from the client having a higher priority is short, the process proceeds from step S10 to step S11, and the load monitoring unit 26 predicts the server load reached upon the next connection request depending on the predicted delegation level. The prediction here is the same as that in step S6. However, in this case, a load for processing the request from the client having a higher priority is added. When the predicted server load exceeds the maximum allowable load, a connection from the requesting client 16 is rejected in step S8; and paragraph 0043, note: When the server load does not exceed the maximum allowable load or when the predicted time till the next connection request is long, the process proceeds to step S13 where a connection from the requesting client 16 is allowed, and the communication unit 24 notifies the requesting client 16 of the delegation level determined in step S5).
	Examiner's note: as shown above in claim 14, Baba teaches the functions of the circuitry of the server and the vehicle. Baba et al. is only relied upon to teach the additional computer functions claimed here in claim 17 of that computer functions can be performed at either the client or the server based on load distribution plans.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Di Censo et al. in view of Baba et al. with the aforementioned teachings from Baba et al. with the motivation of providing a known way of balancing processing power between a client and a server to efficiently provide the requested information to the requesting user (e.g. if a server is overwhelmed instead process locally)(see Baba et al. paragraphs 0002, 0004, 0022, 0024, and 0042-0043), when processing information at either locally at a client or remote at a server is known (see Di Censo et al. paragraphs 0032 0033, 0044, and 0074).
	

As per claim 18, Di Censo et al. teaches
	Wherein the circuitry of the vehicle is configured to output the provided information to at least one the vehicle and another vehicle (see paragraphs 0030 and 0034).
	Paragraph 0030, note: In various embodiments, a user may receive audio advertisements related to visual advertisements (e.g., billboards) during non-vehicular transit as well (e.g., while walking or riding a bicycle). In various embodiments, a controller can detect a user's prolonged and/or multiple eye contact(s) with a visual advertisement. The controller can then output to an audio transducer (e.g., a speaker) an audio advertisement related to the visual advertisement. Information may be customized based on what billboards and advertisements the user looked at while in transit and detailed auditory information can be provided to the user. The user can receive the advertisement with convenience and without interfering with the user's activity; and paragraph 0034, note: The infotainment system 18 can be connected to in vehicle speakers 24. The system 12 can also include one or more outward (or forward) facing cameras 20 (hereafter "camera 20" or "cameras 20") positioned about the vehicle 16. The system controller 13 can communicate with the eye gaze tracker system 14 and the camera 20 for performing various operations as disclosed herein. The system controller 13 may be integrated within the infotainment system 18 or may be implemented outside of the infotainment system 18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Suzuki (United States Patent Number: US 6,385,636) teaches distributing work load between a client and a server based on CPU load ratio (See abstract).
	b. 	Ando (United States Patent Number: US 6,678,715) teaches determining whether to execute processes on a client or a server based on decisions (see abstract).
	c. 	Matsuoka et al. (United States Patent Application Publication
Number: US 2009/0022368) teaches providing information to a user based on a user's gaze at a target object wherein this system can be used on an on-vehicle system (see abstract).
	d. 	Osterhout et al. (United States Patent Application Publication Number: US 2011/0213664) teaches providing advertisements based on a user's interest in a user's surroundings (head mounted eyepiece)(see abstract).
	e.	 Clavin et al. (United States Patent Application Publication Number:
US 2012/0229909) teaches displaying advertisements in a head mounted display (see abstract and title).
	f. 	Topchy et al. (United States Patent Application Publication Number:
US 2014/0257969) teaches measuring a user's exposure to ads in a user's line of sight outside of a vehicle (see abstract, paragraph 0026, and Figures 1-2).
	g. 	Teller (United States Patent Number: US 8879155) teaches generating ads based on a user's gaze at something in a space (wearable computing device) (see abstract).
	h. 	Garcia (United States Patent Application Publication Number: US
2019/0043088) teaches providing ads based on a user's gaze (see abstract and Figure 5B).
	i. 	Teller (United States Patent Application Publication Number: US
2019/0333109) teaches sending an ad based on user's gaze data (see abstract and
Figure 1).
	j.	Rider et al. (United States Patent Number: US 9,607,515) teaches a method of providing information related to a digital sign viewed outside a vehicle (see abstract).
	k.	Frank et al. (United States Patent Number: US 8,250,182) teaches load balancing between a client and a server where the server negotiates with the requesting client about the load allocation based on capacity information (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621